Title: To James Madison from Thomas Griffin (Abstract), 14 February 1805
From: Griffin, Thomas
To: Madison, James


14 February 1805, “Chamber of Representatives.” “Thos. Griffin takes leave to inform Mr. Madison that he has complied with all the requisites of the Law in behalf of Mr John Houston of Wms.burg Virginia who is an applicant for a Patent, and whose petition was forwarded to Mr. Madison a few days past; a duplicate receipt from the Treasurer is lodged with Dr. Thornton and a model of the machine deposited in the proper office. T. Griffin requests Mr. Madison will be pleased to order the Patent to be sent him as early as possible.”
